DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This Office Action is in response to communications filed on 3/14/2022. Claims 1-17 are pending for examination.
 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent 11,367,584. 
The following lists the comparison of the claims of the instant application with that of the conflict patent:  

Instant Application 17/694,492
U.S. 11,367,584


1. A switch comprising: a blade pivotable between an open position and a closed position; an electrical terminal configured to receive the blade when in the closed blade position; a sensor coupled to the electrical terminal, the sensor configured to sense a position of the blade, and output a signal corresponding to the position.



2. The switch of claim 1, further comprising a communication device communicatively coupled to the sensor.

3. The switch of claim 2, wherein the communication device is configured to receive the signal and output a second signal to a collector device.

4. The switch of claim 3, wherein the communication device is a radio frequency communication device.



5. The switch of claim 3, wherein the collector device is configured to display information indicative of the position.


6. The switch of claim 3, wherein the collector device is configured to output information indicative of the position to an external computer.






7. The switch of claim 1, wherein the sensor is a limit switch.
















8. The switch of claim 1, further comprising a temperature sensor.





9. A system for collecting information related to an electrical switch, the system comprising: a first switch including a first blade pivotable between an open position and a closed position, a first electrical terminal configured to receive the first blade when in the closed blade position, a first sensor coupled to the first electrical terminal, the first sensor configured to sense a position of the first blade, and output a first signal corresponding to the position; a second switch including a second blade pivotable between an open position and a closed position, a second electrical terminal configured to receive the second blade when in the closed blade position, a second sensor coupled to the second electrical terminal, the second sensor configured to sense a position of the second electrical terminal blade, and output a second electrical terminal signal corresponding to the position; and a collector configured to receive the first signal from the first communications device and the second signal from the second communications device.

10. The system of claim 9, wherein the first switch further includes a first communicator and the second switch further includes a second communicator.

11. The system of claim 10, wherein first and second communicators output the first and second signals to the collector.

12. The system of claim 9, further comprising one or more temperature sensors configured to sense one or more temperatures at one or more locations.







13. A method of indicating position of a blade of a switch, the method comprising: sensing, via a sensor, a position of the blade; outputting a signal indicative of the position of the blade; and receiving, via a collector, the signal indicative of the position of the blade.






















14. The method of claim 13, wherein the collector is position remotely from the sensor.

15. The method of claim 13, further comprising displaying information indicative of the position of the blade.

16. The method of claim 13, further comprising sensing, via a second sensor, a position of a second blade; outputting a second signal indicative of the position of the second blade; and receiving, via the collector, the second signal indicative of the position of the second blade.

17. The method of claim 13, further comprising: sensing, via a second sensor, a temperature of the switch; and receiving, via the collector, a signal indicative of the temperature of the swtich.

1. A system for collecting information related to an electrical switch, the system comprising: a first switch including a first blade pivotable between an open position and a closed position, a first electrical terminal configured to receive the first blade when in the closed blade position, a first sensor coupled to the first electrical terminal, the first sensor configured to sense a position of the first blade, and output a first signal corresponding to the position, and  a first communicator located proximate the first sensor, the first communicator configured to receive the first signal, and output a second signal corresponding to the position of the first blade; a second switch including a second blade pivotable between an open position and a closed position, a second electrical terminal configured to receive the second blade when in the closed blade position, a second sensor coupled to the second electrical terminal, the second sensor configured to sense a position of the second blade, and output a third signal corresponding to the position of the second blade, and 
a second communicator located proximate the second sensor, the second communicator configured to receive the third signal, and output a fourth signal corresponding to the position of the second blade; and 
a collector configured to receive the second signal from the first communicator and the third signal from the second communicator, and output information indicative of the position of the first blade and the position of the second blade; wherein the information indicative of the position of the first blade and the position of the second blade is received via an external device located remotely from the first sensor, the second sensor, the first communicator, the second communicator, the first collector, and the second collector.



2. The system of claim 1, wherein the first sensor is a limit switch.


3. The system of claim 1, wherein the second sensor is a limit switch.


4. The system of claim 1, wherein the first sensor is at least one selected from a group consisting of a Hall effect sensor, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

5. The system of claim 1, wherein the second sensor is at least one selected from a group consisting of a Hall effect sensor, a capacitive sensor, an optical sensor, an inductive sensor, and an ultrasonic sensor.

6. The system of claim 1, wherein the first sensor is a temperature sensor.


7. The system of claim 1, wherein the second sensor is a temperature sensor.

1. A system for collecting information related to an electrical switch, the system comprising: a first switch including a first blade pivotable between an open position and a closed position, a first electrical terminal configured to receive the first blade when in the closed blade position, a first sensor coupled to the first electrical terminal, the first sensor configured to sense a position of the first blade, and output a first signal corresponding to the position, and  a first communicator located proximate the first sensor, the first communicator configured to receive the first signal, and output a second signal corresponding to the position of the first blade; a second switch including a second blade pivotable between an open position and a closed position, a second electrical terminal configured to receive the second blade when in the closed blade position, a second sensor coupled to the second electrical terminal, the second sensor configured to sense a position of the second blade, and output a third signal corresponding to the position of the second blade, and 
a second communicator located proximate the second sensor, the second communicator configured to receive the third signal, and output a fourth signal corresponding to the position of the second blade; and 
a collector configured to receive the second signal from the first communicator and the third signal from the second communicator, and output information indicative of the position of the first blade and the position of the second blade; wherein the information indicative of the position of the first blade and the position of the second blade is received via an external device located remotely from the first sensor, the second sensor, the first communicator, the second communicator, the first collector, and the second collector.





8. A method of indicating position of a blade of a switch, the method comprising: sensing, via a sensor, a position of the blade; outputting a first signal indicative of the position of the blade; receiving, via a communicator located proximate the sensor, the first signal indicative of the position of the blade; outputting, via the communicator, a second signal indicative of the position of the blade; receiving, via a collector having a controller and an input/output (I/O) module, the second signal indicative of the position of the blade; outputting, via the collector, the second signal indicative of the position of the blade; and receiving, via an external device located remotely from the sensor, the communicator, and the collector, the second signal indicative of the position of the blade; sensing, via a second sensor, a position of a second blade; outputting a third signal indicative of the position of the second blade; receiving, via the communicator, the third signal indicative of the position of the second blade; outputting, via the communicator, a fourth signal indicative of the position of the second blade; receiving, via the collector, the fourth signal indicative of the position of the second blade; outputting, via the collector, the fourth signal indicative of the position of the second blade; and receiving, via the external device, the fourth signal indicative of the position of the second blade.

9. The method of claim 8, wherein the collector is positioned remotely from the sensor.

10. The method of claim 8, further comprising displaying information indicative of the position of the blade.








11. The method of claim 8, further comprising: sensing, via a second temperature sensor, a temperature of the switch; and receiving, via the collector, a signal indicative of the temperature of the switch.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant applications are obvious variation/modification of the claims of the conflict patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rostron et al., (Rostron; US 9052363) in view of Valdemarsson et al., (Valdemarsson; US 7501775).   

Regarding claim 1, Rostron discloses a switch (col 3:56-60, Figs 1A, 1B; blade-type disconnect switch with blade open/closing detectors) comprising: 
a blade pivotable between an open position and a closed position (col 5:48-54, pivoting blade arm 14 @ Figs 1A, 1B;  blade pivots between open and closed positions); 
an electrical terminal configured to receive the blade when in the closed blade position ( FIG. 1B; receiving side of switch includes an insulator 16 and supporting jaws 18 that receives the blade 14 when the blade is pivoted into the closed position & col 5:61-63; jaws 18 includes  pair of fingers acting as leaf springs to engage in tight interference fit with the blade 14; Examiner interprets receiving side supporting jaws receiving blade 14 as a terminal).
Rostron is silent on: 
a sensor coupled to the electrical terminal, the sensor configured to 
sense a position of the blade, and 
output a signal corresponding to the position.  
Valdemarsson from an analogous art teaches a switch (col 7:8-13, Fig 1; an electric switching device) comprising: 
a mobile contact part moving between an open position and a closed position (col 7:13-19, Fig 1; mobile contact part 5); 
breaking chamber 1 with stationary contact part 4 configured to receive/contact the mobile contact part 5 when in the closed position (col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal); and
	a sensor coupled to the electrical terminal (col 9:64 – col 10:3; position sensor 42 
connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor), 
the sensor configured to 
sense a position of the mobile contact part 5 (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5); and 
output a signal corresponding to the position (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201). 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the switch of Rostron with the concept of sensing the position of key moving parts within an electrical switch, as taught by Valdemarsson for the purpose of testing/remotely controlling) the functionality of different components of the switching device without the need for human intervention (Valdemarsson; col 12:28-36).

Regarding claim 2, Rostron and Valdemarsson in combination disclose the switch of claim 1, and Valdemarsson teaches the switch further comprising a communication device communicatively coupled to the sensor (Fig 3, col 9:16-26; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 202 by the transmitter/receiver 49 to the transmitter/receiver 205 of primary control means 201).  

Regarding claim 3, Rostron and Valdemarsson in combination disclose the switch of claim 2, and Valdemarsson further teaches wherein the communication device is configured to receive the signal and output a second signal to a collector device (Fig 3, col 10:44-54; information can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector; also see col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner also interprets the secondary control means 301 as a functioning collector because 301 can receive and store logged/collected information also).  

Regarding claim 4, Rostron and Valdemarsson in combination disclose the switch of claim 3, and Valdemarsson further teaches wherein the communication device is a radio frequency communication device (col 11:1-9, Fig 3; switching device provided with a transmitter/receiver 49 for emitting and receiving radio wave signals from the primary and secondary means 201, 301; Examiner interprets radio waves as radio frequency waves).  

Regarding claim 6, Rostron and Valdemarsson in combination disclose the switch of claim 3, and Valdemarsson teaches wherein the collector device is configured to output information indicative of the position to an external computer (col 14:1-7; at all times system can provide status information to an operator or a computer.. examples of status information are: the dc voltage by a measurement of available energy the rotor position from which the contact position can be calculated).  

Regarding claim 8, Rostron and Valdemarsson in combination disclose the switch of claim 1, and Valdemarsson teaches the switch further comprising a temperature sensor (col 10:36-39; through fifth signal line 58, signals received from converter 47, which signals are representative of conditions in the converter, e.g. its temperature; col 10:53-54; temperature in the switching device during operation; Examiner interprets temperature references as inferring a temperature sensing means).

Regarding claim 13, Rostron and Valdemarsson, in combination disclose a method of indicating position of a blade of a switch (see claim 1), the method comprising: sensing, via a sensor (see claim 1), a position of the blade (see claim 1); outputting a signal indicative of the position of the blade (see claim 1); and 
receiving, via a collector, the signal indicative of the position of the blade (Valdemarsson; Fig 3, col 10:44-54; information can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logging information as a functioning collector).  The remainder of the claim is interpreted and rejected the same as claim 1. The motivation is also the same as claim 1.

Regarding claim 14, Rostron and Valdemarsson, in combination disclose the method of claim 13, and Valdemarsson further teaches wherein the collector is position remotely from the sensor (Fig 3, col 10:44-54; information can be logged and stored (Examiner: remotely from the sensor as shown; Fig 3) in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector; also see col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner also interprets the secondary control means 301 as a functioning collector because 301 can receive and store logged/collected information also).  The motivation is also the same as claim 1.

Regarding claim 16, Rostron and Valdemarsson, in combination disclose the method of claim 13, and Valdemarsson teaches the method further comprising sensing, via a second sensor (Fig 4 has multiple switches each with it’s respective components of Fig 3, a position of a second mobile contact part 5 (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5); 
outputting a second signal indicative of the position of the second mobile contact part 5 (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201); and
 receiving, via the collector, the second signal indicative of the position of the second mobile contact part 5 (Fig 3, col 10:44-54; information can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector; also see col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner also interprets the secondary control means 301 as a functioning collector because 301 can receive and store logged/collected information also).  The motivation is also the same as claim 1.

Regarding claim 17, Rostron and Valdemarsson, in combination disclose the method of claim 13, and Valdemarsson teaches the method further comprising: sensing, via a second sensor, a temperature of the switch (col 10:36-39; through fifth signal line 58, signals received from converter 47, which signals are representative of conditions in the converter, e.g. its temperature; col 10:53-54; temperature in the switching device during operation; Examiner interprets temperature references as inferring a temperature sensing means); and 
receiving, via the collector, a signal indicative of the temperature of the switch  (Fig 3, col 10:44-54; information including temperature can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector). The motivation is also the same as claim 1.

Claims 5, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rostron et al., (Rostron; US 9052363) in view of Valdemarsson et al., (Valdemarsson; US 7501775) further in view of Panto (US 5874900).   

Regarding claim 5, Rostron and Valdemarsson in combination disclose the switch of claim 3, and Valdemarsson teaches wherein the collector device is configured to provide information indicative of the position (col 14:1-7; at all times system can provide status information to an operator or a computer.. examples of status information are: the dc voltage by a measurement of available energy the rotor position from which the contact position can be calculated). 
Rostron and Valdemarsson alone or in combination are both silent on displaying the information. Panto from an analogous art teaches a monitoring system/apparatus for an overhead power line phase switch for monitoring switch position and operation and indicating the same to a local or remote operator (col 1:7-11). Panto further teaches the concept of the monitoring system/apparatus further comprising an indicator panel operatively connected to at least one of said contact blade position sensor, said alignment sensor, and said contact blade depth sensor, said indicator panel displaying sensor data (claim 7, Figs 5, 6). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the switch of Rostron and Valdemarsson with the concept of providing display information indicative of the position, as taught by Panto for the purpose of visually monitoring position status. 

Regarding claim 7, Rostron and Valdemarsson in combination disclose the switch of claim 1, and Panto teaches, wherein the sensor is a limit switch (Abstract; sensors are positioned to sense at least one of whether the contact blade is in a toggled closed position or a switch-open position; col 2:17-19; contact blade position sensor senses whether the contact blade is in a toggled over center closed or a switch-open position; Examiner interprets limit switch with the language of “in the closed position” found in ¶020 of Applicant’s specification).  

Regarding claim 15, claim 15 is interpreted and rejected the same as claim 5. The motivation is the same as claim 5.  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Valdemarsson et al., (Valdemarsson; US 7501775) in view of Rostron et al., (Rostron; US 9052363).   

Regarding claim 9, Valdemarsson discloses a switch (col 7:8-13, Fig 1; an electric switching device) and a system for collecting information related to an electrical switch (col 15:12-29,Figs 3, 4; electric power network with switching control system…  network control central 300 in communication with bay station control centrals 200a-c via signal line 301a-c… each bay station is in communication with a plurality of switching devices 100a-c via signal lines 201a-c; Fig 3, col 10:44-54; information can be logged and stored in storage means 70 associated with the control means 43; Examiner interprets logger as a functioning collector; also see claim 3 for collecting information), the system comprising: 
a first switch (100a @ Fig 4) including a first mobile contact part 5 movable between an open position and a closed position (col 7:13-19, Fig 1; mobile contact part 5), a first breaking chamber 1/electrical terminal configured to receive/contact the first mobile contact part 5 when in the closed position (col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal), 
a first sensor coupled to the first electrical terminal  (col 9:64 – col 10:3; position sensor 42 
connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor),
the first sensor configured to sense a position of the first electrical terminal mobile contact part 5 (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5), and 
output a first electrical terminal signal corresponding to the position (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201); 
a second switch (100b @ Fig 4) including a second mobile contact part 5 movable between an open position and a closed position (col 7:13-19, Fig 1; mobile contact part 5), a second breaking chamber 1/electrical terminal configured to receive/contact the second mobile contact part 5 when in the closed position (col 7:8-19, Fig 1; Examiner: breaking chamber 1 functions as electrical terminal),
 a second sensor coupled to the second electrical terminal (Figs 3-4, col 9:64 – col 10:3; position sensor 42 
connected to rotor of electric motor to obtain data about its motion… data can be position, speed or acceleration or a combination thereof… since movement of rotor is transferred to mobile contact part 5, data of rotor motion are indicative of corresponding data of the mobile contact part 5; Examiner: sensor 42 coupled to breaker chamber 1 and mobile contact part 5 via rotor),
the second sensor configured to sense a position of the second electrical terminal mobile contact part 5 (col 9:66; position sensor 42 connected to rotor of electric motor to obtain data about its motion… data can be position… data of rotor motion are indicative of corresponding data of the mobile contact part 5; also see col 12:15-16; position sensor 42 constantly monitors the position and speed of the mobile contact part 5), and 
output a second electrical terminal signal corresponding to the position (col 10:4-13; through a second signal line 55, the control unit 55 sends control signals to the converter 47, for controlling the operation of the electric motor 6.  By the control signals, the converter 47 governs the motion of the electric rotor such as its position, speed and/or acceleration, and thereby the corresponding motion of the mobile contact part 5; also see col 12:15-16 position sensor 42 constantly monitors position and speed of mobile contact part 5… and this information is sent to the primary control means 201); and 
a collector configured to receive the first signal from the first communications device and the second signal from the second communications device (col 9:16-26, col 11:33-37; data transmitted through the signal line 54 from the position sensor 42, and received by the local control means are sent 302 by the transmitter/receiver 49 to the transmitter/receiver 305 of secondary control means 301 of network control central 300; Examiner interprets the secondary control means 301 as a functioning central collector because 301 can receive and store logged/collected information from all remote switches).  

Valdemarsson is silent on including a blade(s) pivotable between an open position and a closed position. Rostron from an analogous art teaches a blade-type disconnect switch with blade open/closing detectors (col 3:56-60, Figs 1A, 1B), comprising:
a blade pivotable between an open position and a closed position (col 5:48-54, pivoting blade arm 14 @ Figs 1A, 1B;  blade pivots between open and closed positions).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Valdemarsson with the concept of using blade(s) pivotable between an open position and a closed position, as taught by Rostron as a simple substitution for as the mobile contact part as one of a finite number of available connection means and ways of the movement thereof used in high voltage/power switches.

Regarding claim 10, Valdemarsson and Rostron in combination disclose the system of claim 9, and Valdemarsson further teaches wherein the first switch further includes a first communicator and the second switch further includes a second communicator (Fig 3 @ 201a, 201b, 201c are communication links for functional respective communicators for 100a, 100b and 100c, or also 200a, 200b and 200c function as respective communicators for 100a, 100b and 100c as well).  

Regarding claim 11, Valdemarsson and Rostron in combination disclose the system of claim 10, and Valdemarsson further teaches wherein first and second communicators output the first and second signals to the collector (200a, 200b and 200c communicators may output their respective signals to collector 300).  

Regarding claim 12, Valdemarsson and Rostron in combination disclose the system of claim 9, and Valdemarsson teaches the system further comprising one or more temperature sensors configured to sense one or more temperatures at one or more locations (Fig 3 with several switches, col 10:36-39; through fifth signal line 58, signals received from converter 47, which signals are representative of conditions in the converter, e.g. their temperature; col 10:53-54; temperature in the switching devices during operation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Lalonge et al. (U.S. Patent 9,041,402), teaches a method for determining an abnormality during operation of a high voltage disconnect switch, the method comprising: determining a current position of an arm of the high voltage disconnect switch operatively connected to a motor, the motor being operated for driving the arm of the high voltage disconnect switch; determining a torque of the motor corresponding to the current position of the arm; comparing the torque of the motor to a torque threshold for the current position of the arm; and outputting an abnormality signal based on the comparison.. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684